Appellant was convicted for violating the general license tax ordinance No. 440 of the city of Albany, fixing a schedule of licenses for carrying on business within the corporate limits of the city.
An ordinance in book or pamphlet form, purporting to be published by authority of the council, is evidence of the legal passage and publication thereof as of the dates mentioned or provided for therein. Code, § 2000; Cooper v. Town of Valley Head, 212 Ala. 125, 101 So. 874.
The record shows the ordinance involved was published in pamphlet form, passed December 26, 1924, and approved December 27, 1924, and provides for license for each year, beginning January 1st and ending December 31st.
Only the pertinent sections of the ordinance are set out in the record. It does not negative that the pamphlet purported to be published by authority of the city council. No objection to its introduction was made upon that ground. Error in the admission of the ordinance does not affirmatively appear.
Conducting business without a license during January and February, 1925, was an offense under the ordinance.
The charge against defendant was laid under section 10, subd. 11, which reads:
"Automobiles, carrying passengers, for hire, motor cars, or like, or taxi, vehicles (resident or passing through) up to six-passenger car, each car or conveyance so used, $15; over six passengers, $35; local for carrying freight, $25."
Defendant resided in Hartselle, owned a five-passenger Ford car, and operated it personally in Hartselle and adjoining territory in the carriage of passengers for hire. He had no regular schedules, but carried passengers to such points as desired for a price agreed upon at the time. He had the state license required for such car, and offered to show a local license for Hartselle, a chauffeur's license, and a federal license.
He carried passengers from Hartselle into Albany, leaving them at their places of destination, or returning with them when desired. On return trips or in passing through Albany passengers were accepted and taken on in Albany. It does not appear this was different from any other point on the highway. Frequently he passed through Albany en route to and return from Decatur with passengers. We have thus stated the tendencies of the evidence most strongly for plaintiff. There was no evidence that defendant transported passengers from one point to another in the city of Albany, except as part of a trip through, or into, or out of the city.
The trial court gave the affirmative charge, with hypothesis, for the city.
The inquiry is, Does our present system of laws authorize a town or city to impose a city license tax on motor vehicles used in the carriage of passengers for hire by nonresidents passing through the city, bringing them into and discharging them in the city, or taking them on for passage from the town or city, or is the right to tax limited to carriage of passengers within the city, from one point in the city to another?
The scheme of license taxes for motor vehicles is found in the act of September 13, 1923 (Acts 1923, p. 284). Aside from certain police features, it is essentially a revenue measure. It prescribes a license, with appropriate tag, for the several classes of motor vehicles used in transporting passengers for hire. This state license contemplates the use of the highways of the state in the conduct of such business. The streets of a city or town are included in the highway system of the state for such purpose. Section 11, p. 285. Twenty per cent. of the tax goes to the county or the city in which the owner resides. Section 23, p. 291. This, to comply with section *Page 410 
221 of the Constitution forbidding a law whereby payment of a privilege tax to the state shall relieve the person from all other privilege tax. Ex parte Bozeman, 183 Ala. 91, 63 So. 201; Mills v. Conecuh County, 204 Ala. 40, 85 So. 564. But such compliance with the Constitution looks to a division of funds arising from this source in aid of the counties and municipalities. The revenue derived to the state is specially pledged to carrying and retiring bonds issued for public roads and bridges.
In general, the policy of laying special taxes upon vehicles for use of public highways is to exact a contribution toward their construction and maintenance. The 20 per cent. paid to the county or city is an aid, directly or indirectly, to the same end.
This policy may be looked to in defining the incidents and benefits to accrue to the owner of the vehicle from the license tax thus imposed.
The annual license tax on vehicles, such as here involved, is $37.50. Acts 1923, § 13, p. 286.
The act contemplates no double license for the same privilege. The state tax is declared exclusive, in lieu of all county or municipal license, with exceptions named. Section 22, p. 291, Mills v. Conecuh County, supra.
The exception in favor of municipalities reads:
"Provided further that only one such license tax can be levied and collected on one and the same motor vehicle for one and the same period of time, provided further that incorporated cities and towns are hereby authorized to collect a reasonable license or privilege tax on motor vehicles used for carrying passenger or freight for hire."
Construing this proviso in connection with the act as a whole, we think the state license tax carries the right to pass over the streets of a city as a part of the highway system of the state, in passing through the city, into and out of the city, the discharge of passengers brought into the city, and taking on passengers for passage from the city as at other points on the state highways. As for the right to carry passengers for hire, the subject-matter of such license, the city license authorized relates to carriage of passengers between points within the city, a city business as distinguished from a general business, as to which the use of the city streets is incidental as part of the general highway system.
Of course, if a taxi does a through business and a local business, engages in carrying passengers from one point to another in the city as part of the business, the owner would be liable for both licenses. That he was a nonresident would make no difference. Nor do we think the extent of local business a controlling factor. This would render the act too indefinite for practical operation. We are not dealing with the power of the city to license a local place of business of any kind, but the mere question of carrying passengers for hire, the subject-matter of the ordinance involved, as related to the evidence in this case.
Our former cases, such as N.C.  St. L. Ry. v. Alabama City,134 Ala. 414, 32 So. 731, and Kentz v. Mobile, 120 Ala. 623,24 So. 952, not involving a statute such as our present Motor Vehicle License Act, cannot be regarded as authority here. We must deal with the rights and incidents acquired by the holder of a state license, and the general policy of single license for the same privilege, in construing the exception in favor of towns and cities.
If a taxi must have a license from every town it passes through, or goes to and back with passengers, the burden imposed would be out of all proportion to the benefits usually derived from such business. We do not think such the legislative intent. 27 C. J. 231, § 84; Argenta v. Keath,130 Ark. 334, 197 S.W. 686, L.R.A. 1918B, 888; Cairo v. Adams Ex. Co., 54 Ill. App. 87.
The affirmative charge given for plaintiff was error. On the evidence adduced, defendant was entitled to his discharge.
Reversed and remanded.
SAYRE, GARDNER, and BROWN, JJ., concur.
                              On Rehearing.